DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (USPN 9,938,287).
Regarding claim 1, Kim et al disclose an organic electroluminescent compound1 represented by the following formula 1:

    PNG
    media_image2.png
    153
    286
    media_image2.png
    Greyscale


X represents O, S, or CR11R12;
R1 to R4 each independently, represent hydrogen, deuterium, a halogen, a cyano, a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, a substituted or unsubstituted (C3-C30)cycloalkyl, a substituted or unsubstituted (C1-C30) alkoxy, a substituted or unsubstituted tri(C1-C30)alkylsilyl, a substituted or unsubstituted di(C1-C30)alkyl(C6-C30)arylsilyl, a substituted or unsubstituted (C1-C30)alkyldi(C6-C30)arylsilyl, a substituted or unsubstituted tri(C6-C30)arylsilyl, a substituted or unsubstituted mono- or di- (C6-C30)alkylamino, a substituted or unsubstituted mono- or di- (C6-C30)arylamino, or a substituted or unsubstituted (C1-C30)alkyl(C6-C30)arylamino; wherein, at least one of R1 to R4 represents a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, or a substituted or unsubstituted mono- or di- (C6-C30)arylamino, with the proviso that at least one of R1 to R4 does not represent a triphenylenyl [see col. 2, line 40 to col. 3, line 15];
R11 and R12, each independently, represent a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, or a substituted or unsubstituted (3- to 30-membered)heteroaryl; or are linked to each other to form a substituted or unsubstituted, mono- or polycyclic, (C3-C30) alicyclic or aromatic ring, whose carbon atom(s) may be replaced with at least one heteroatom selected from nitrogen, oxygen and sulfur; 
a and d, each independently, represent an integer of 1 to 4; b and c, each independently, represent an integer of 1 or 2; and
the heteroaryl contains at least one heteroatom selected from B, N, O, S, Si and P.
Regarding claim 2, Kim et al disclose the organic electroluminescent compound according to claim 1, wherein R1 to R4, each independently, represents hydrogen, deuterium, a substituted or Kim et al, reproduced infra];
X, R11 to R12, a, b, and c are as defined in claim 1.
Regarding claim 3, Kim et al disclose the organic electroluminescent compound according to claim 1, furthermore wherein the substituents of the substituted alkyl, the substituted aryl(ene), the substituted heteroaryl(ene), the substituted cycloalkyl, the substituted alkoxy, the substituted trialkylsilyl, the substituted dialkylarylsilyl, the substituted alkyldiarylsilyl, the substituted triarylsilyl, the substituted mono- or di-alkylamino, the substituted mono- or di-arylamino, the substituted alkylarylamino, and the substituted mono- or polycyclic, alicyclic or aromatic ring in R1 to R4, R11 to R12, each independently, are at least one selected from the group consisting of deuterium; a halogen; a cyano; a carboxyl; a nitro; a hydroxyl; a (C1-C30)alkyl; a halo(C1-C30)alkyl; a (C2-C30)alkenyl; a (C2-C30)alkynyl; a (C1-C30)alkoxy; a (C1-C30)alkylthio; a (C3-C30)cycloalkyl; a (C3-Kim et al, reproduced infra].
Regarding claim 4, Kim et al disclose an electron buffer material comprising the organic electroluminescent compound according to claim 1 [see col. 1, lines 56-61].
Regarding claim 5, Kim et al disclose an electron transport material comprising the organic electroluminescent compound according to claim 1 [see col. 1, lines 56-61].
Regarding claim 6, Kim et al disclose an organic electroluminescent device comprising the organic electroluminescent compound according to claim 1 [see col. 1, lines 56-61].

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 December 2021, with respect to the rejection(s) of claim(s) 1-6 under Kim et al (US Patent Application Publication 2014/0117331) and Lee et al (US Patent Application Publication 2013/0099208) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    170
    164
    media_image1.png
    Greyscale